Exhibit 10.5

EXECUTION COPY

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

BETWEEN

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION

AND

NAVISTAR FINANCIAL CORPORATION

DATED AS OF NOVEMBER 28, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

ARTICLE I DEFINITIONS

   1   SECTION 1.01   

Definitions

   1

ARTICLE II PURCHASE AND SALE OF RECEIVABLES

   2   SECTION 2.01   

Purchase and Sale of Receivables

   2   SECTION 2.02   

Purchase Price

   3   SECTION 2.03   

The Closings

   3   SECTION 2.04   

Covenant Regarding Subsequent Receivables

   3

ARTICLE III REPRESENTATIONS AND WARRANTIES

   3   SECTION 3.01   

Representations and Warranties as to Receivables

   3   SECTION 3.02   

Additional Representations and Warranties of NFC

   8   SECTION 3.03   

Representations and Warranties of NFRRC

   10

ARTICLE IV CONDITIONS

   11   SECTION 4.01   

Conditions to Obligation of NFRRC

   11   SECTION 4.02   

Conditions To Obligation of NFC

   12

ARTICLE V ADDITIONAL AGREEMENTS

   12   SECTION 5.01   

Conflicts With Further Transfer and Servicing Agreements

   12   SECTION 5.02   

Protection of Title

   12   SECTION 5.03   

Other Liens or Interests

   13   SECTION 5.04   

Repurchase Events

   13   SECTION 5.05   

Indemnification

   14   SECTION 5.06   

Further Assignments

   14   SECTION 5.07   

Pre-Closing Collections

   14   SECTION 5.08   

Limitation on Transfer of International Purchase Obligations

   14   SECTION 5.09   

Sale Treatment

   14

ARTICLE VI MISCELLANEOUS PROVISIONS

   15   SECTION 6.01   

Amendment

   15   SECTION 6.02   

Survival; Termination

   15   SECTION 6.03   

Notices

   15   SECTION 6.04   

Governing Law

   16   SECTION 6.05   

Waivers

   16   SECTION 6.06   

Costs and Expenses

   16   SECTION 6.07   

Confidential Information

   16   SECTION 6.08   

Headings

   16   SECTION 6.09   

Counterparts

   16   SECTION 6.10   

Severability of Provisions

   16   SECTION 6.11   

Further Assurances

   16   SECTION 6.12   

Assignment; Third-Party Beneficiaries

   17

 

- i -



--------------------------------------------------------------------------------

  SECTION 6.13   

Merger and Integration

   17   SECTION 6.14   

No Petition Covenants

   17   SECTION 6.15   

MUTUAL WAIVER OF JURY TRIAL

   18

EXHIBITS

Exhibit A - Form of Initial PA Assignment

Exhibit B - Form of Subsequent Transfer PA Assignment

 

- ii -



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of November 28, 2007, between NAVISTAR FINANCIAL
RETAIL RECEIVABLES CORPORATION, a Delaware corporation (“NFRRC”), and NAVISTAR
FINANCIAL CORPORATION, a Delaware corporation (“NFC”).

WHEREAS, NFRRC desires to purchase on the date hereof and from time to time
during the Funding Period certain Retail Notes (collectively, the “Receivables”)
and the Related Security with respect thereto;

WHEREAS, NFC is willing to sell the Receivables and the Related Security with
respect thereto to NFRRC;

WHEREAS, NFRRC may wish to sell or otherwise transfer the Receivables and the
Related Security with respect thereto, or interests therein, to a trust,
corporation, partnership or other entity (any such transferee being the
“Subsequent Transferee”); and

WHEREAS, the Subsequent Transferee may issue debentures, notes, participations,
certificates of beneficial interest, partnership interests or other interests or
securities (collectively, any such issued interests or securities being
“Securities”) to fund its acquisition of the Receivables and the Related
Security with respect thereto and, in connection with such issuance, the
Subsequent Transferee may grant a security interest in, or otherwise pledge the
Receivables and Related Security to the Indenture Trustee, for the benefit of
the Financial Parties.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants herein contained, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings assigned them in Part I of
Appendix A to the Pooling Agreement of even date herewith by and between
Navistar Financial 2007-C Owner Trust and NFRRC, as it may be amended,
supplemented or modified from time to time. All references herein to “the
Agreement” or “this Agreement” are to this Purchase Agreement as it may be
amended, supplemented or modified from time to time, the exhibits hereto and the
capitalized terms used herein which are defined in such Appendix A, and all
references herein to Articles, Sections and subsections are to Articles,
Sections or subsections of this Agreement unless otherwise specified. The rules
of construction set forth in Part II of such Appendix A shall be applicable to
this Agreement.



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

SECTION 2.01 Purchase and Sale of Receivables. Subject to the satisfaction of
the conditions specified in Article IV, NFC agrees to and does hereby sell,
transfer, assign and otherwise convey to NFRRC, without recourse (except as
provided in Section 5.04), and NFRRC agrees to purchase (i) on the Closing Date
pursuant to a written assignment substantially in the form of Exhibit A (the
“Initial PA Assignment”), and (ii) on each Subsequent Transfer Date (each,
together with the Closing Date, a “Purchase Date”), pursuant to an assignment
substantially in the form of Exhibit B (each, a “Subsequent Transfer PA
Assignment” and, together with the Initial PA Assignment, each a “PA
Assignment”), all right, title and interest of NFC in, to and under the Retail
Notes identified on the Schedule of Retail Notes (as such schedule may be
updated from time to time in connection with each applicable PA Assignment) to
the PA Assignment delivered to NFRRC on such Purchase Date (the “Designated
Receivables”) and the Related Security associated with the Designated
Receivables.

It is the intention of NFC and NFRRC that each transfer and assignment
contemplated by this Section 2.01 shall constitute a sale of the Designated
Receivables and Related Security by NFC to NFRRC and the beneficial interest in
and title to the assets conveyed pursuant to this Section 2.01 shall not be part
of NFC’s estate in the event of the filing of a bankruptcy petition by or
against NFC under any bankruptcy law. NFC intends to treat such transfer and
assignment as a sale for accounting and tax purposes. Notwithstanding the
foregoing, in the event a court of competent jurisdiction determines that such
transfer and assignment did not constitute such a sale or that such sale shall
for any reasons be ineffective or unenforceable or that such beneficial interest
is a part of NFC’s estate (any of the foregoing, a “Recharacterization”), then
(i) NFC shall be deemed to have granted to NFRRC a first priority perfected
security interest in all of NFC’s right title and interest in, to and under the
assets conveyed pursuant to this Section 2.01 from time to time, and NFC hereby
grants such security interest and (ii) the assets conveyed pursuant to this
Section 2.01 from time to time shall be deemed to include all rights, powers and
options (but none of the obligations, if any) of NFC under any agreement or
instrument included in the assets conveyed pursuant to this Section 2.01,
including the immediate and continuing right to claim for, collect, receive and
give receipt for principal and interest payments in respect of the Designated
Receivables included in the assets conveyed pursuant to this Section 2.01 from
time to time and all other monies payable under the Designated Receivables
conveyed pursuant to this Section 2.01 from time to time, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights, powers and options, to bring Proceedings in the name of NFC
or otherwise and generally to do and receive anything that NFC is or may be
entitled to do or receive under or with respect to the assets conveyed pursuant
to this Section 2.01 from time to time. For purposes of such grant, this
Agreement shall constitute a security agreement under the UCC. In the case of
any Recharacterization, each of NFC and NFRRC represents and warrants as to
itself that each remittance of collections by NFC to NFRRC hereunder or in
connection herewith will have been (i) in payment of a debt incurred by NFC in
the ordinary course of business or financial affairs of NFC and NFRRC and
(ii) made in the ordinary course of business or financial affairs of NFC and
NFRRC.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2.02 Purchase Price. In consideration for the purchase of any Designated
Receivables and Related Security, NFRRC shall, on the related Purchase Date, pay
to NFC an amount equal to the aggregate Starting Receivables Balance for such
Designated Receivables (the “Purchase Price”) and NFC shall execute and deliver
to NFRRC a PA Assignment with respect to such Designated Receivables. On the
Closing Date, a portion of the Purchase Price payable on such date equal to
$387,366,325.06 shall be paid to NFC in immediately available funds, and the
balance of the Purchase Price ($26,929,209.76) shall be recorded as an
intercompany obligation due from NFRRC to NFC under a revolving note (the “NFRRC
Revolving Note”) issued under the Amended and Restated Intercompany Advance
Agreement, dated as of May 3, 1994, between NFC and NFRRC. On each Subsequent
Transfer Date, a portion of the Purchase Price payable on such date equal to any
Incremental Funding pursuant to Article II of the Note Purchase Agreement in
connection with any Subsequent Transfer received by NFRRC shall be paid to NFC
in immediately available funds, and the balance of the Purchase Price payable on
such date shall be recorded as an intercompany obligation due from NFC to NFRRC
under the NFRRC Revolving Note.

SECTION 2.03 The Closings. Each sale and purchase of the Designated Receivables
(each, a “Closing”), shall take place at such a place, on a date and at a time
mutually agreeable to NFC and NFRRC, and may occur simultaneously with the
closing of any related transactions contemplated by the Further Transfer and
Servicing Agreements.

SECTION 2.04 Covenant Regarding Subsequent Receivables. NFC covenants to deliver
and sell to NFRRC pursuant to Section 2.01 on or prior to the end of the Funding
Period, and NFRRC agrees to purchase from NFC, sufficient Subsequent Receivables
to permit the Funded Amount to approximately equal to the amount of the Maximum
Net Investment under the Note Purchase Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01 Representations and Warranties as to Receivables. NFC makes the
following representations and warranties as to the Designated Receivables on
which NFRRC relies in accepting the Designated Receivables. Such representations
and warranties speak as of the Purchase Date for such Designated Receivables and
as of the date of the related transfer of such Designated Receivables under the
Further Transfer and Servicing Agreements, and shall survive the sale, transfer
and assignment of such Designated Receivables to NFRRC and the subsequent
assignment and transfer thereof pursuant to the Further Transfer and Servicing
Agreements:

(a) Characteristics of Receivables. Each Designated Receivable:

(i) was originated or acquired by NFC to finance a retail purchase by a business
customer or a refinancing (for reasons other than credit reasons, unless it was
amended or restructured at least 12 months prior to the applicable Cutoff Date,
it is not owed by an Obligor that is the subject of a bankruptcy or insolvency
proceeding and since its amendment or restructuring it has not been greater than
60 days past due (measured from the date of any Scheduled Payment)) of a
Financed Vehicle or Financed Vehicles by a business customer;

 

- 3 -



--------------------------------------------------------------------------------

(ii) has created or shall create a valid, binding and enforceable first
priority, perfected security interest in favor of NFC in each Financed Vehicle
related thereto, which security interest will be validly assigned by NFC to
NFRRC and will be assignable by NFRRC to a subsequent purchaser;

(iii) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral of the benefits of the security;

(iv) shall yield interest at the Annual Percentage Rate and comes from one of
the following categories, which differ in their provisions for the payment of
principal and interest: Equal Payment Fully Amortizing Receivables, Equal
Payment Skip Receivables, Equal Payment Balloon Receivables, Level Principal
Fully Amortizing Receivables, Level Principal Skip Receivables, Level Principal
Balloon Receivables, or Other Receivables. “Equal Payment Fully Amortizing
Receivables” are Receivables that provide for equal monthly payments that fully
amortize the amount financed over its original term to maturity. “Equal Payment
Skip Receivables” are Receivables that provide for equal monthly payments in
eleven or fewer months of each twelve-month period that fully amortize the
amount financed over its original term to maturity. “Equal Payment Balloon
Receivables” are Receivables that provide for equal monthly payments except that
a larger payment becomes due on the final maturity date for such Receivables.
“Level Principal Fully Amortizing Receivables” are Receivables that provide for
monthly payments consisting of level principal amounts together with accrued and
unpaid interest on the unpaid Receivable Balances. “Level Principal Skip
Receivables” are Receivables that provide for monthly payments in eleven or
fewer months of each twelve-month period consisting of level principal amounts
together with accrued and unpaid interest on the unpaid Receivable Balances.
“Level Principal Balloon Receivables” are Receivables that provide for monthly
payments consisting of level principal amounts together with accrued and unpaid
interest on the unpaid Receivable Balances, except that a larger principal
payment becomes due on the final maturity date for such Receivables. “Other
Receivables” are Receivables not described above, including Receivables that
provide for level monthly payments in eleven or fewer months of each
twelve-month period that amortize a portion of the amount financed over its
original term to maturity with a larger payment that becomes due on the final
maturity date for such Receivables;

 

- 4 -



--------------------------------------------------------------------------------

(v) immediately prior to the transfer and assignment thereof to NFRRC by NFC
pursuant to this Agreement, NFC had good title to it, free of any Lien (except
for Liens that will be released as of the date of such transfer), and all right,
title and interest in it has been validly sold by NFC to NFRRC pursuant to this
Agreement, and NFRRC has good title to it, free of any Lien (except for Liens
created by the Basic Documents), and the transfer of the Retail Note to NFRRC
has been perfected under the UCC;

(vi) was originated or acquired in the ordinary course of business in accordance
with NFC’s underwriting standards.

(b) Schedule of Retail Notes. The information set forth in the Schedule of
Retail Notes relating to such Designated Receivables is true and correct in all
material respects.

(c) Compliance With Law. All requirements of applicable federal, state and local
laws, and regulations thereunder, including the Equal Credit Opportunity Act,
the Federal Reserve Board’s Regulation “B”, the Servicemembers Civil Relief Act,
and any applicable bulk sales or bulk transfer law and other equal credit
opportunity and disclosure laws, in respect of any of the Designated
Receivables, have been complied with in all material respects, and each such
Designated Receivable and the sale of the Financed Vehicle or Financed Vehicles
evidenced thereby complied at the time it was originated or made and now
complies in all material respects with all legal requirements of the
jurisdiction in which it was originated or made.

(d) Binding Obligation. Each Designated Receivable represents the genuine,
legal, valid and binding payment obligation in writing of the Obligor thereon,
enforceable against the Obligor by the holder thereof in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights in general and by equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) Security Interest in Financed Vehicle. Immediately prior to the sale,
transfer and assignment thereof pursuant hereto, each Designated Receivable was
secured by a validly perfected first priority security interest in the related
Financed Vehicle or, in the event any such Receivable was secured by more than
one Financed Vehicle, in each related Financed Vehicle, each in favor of NFC as
secured party, or all necessary and appropriate action had been commenced that
will result, within 100 days following the applicable Cutoff Date, in the valid
perfection of a first priority security interest in each related Financed
Vehicle in favor of NFC as secured party in each case (except for first priority
security interests which may exist in any accessions not financed by NFC).

(f) Receivables In Force. No Designated Receivable has been satisfied,
subordinated or rescinded, and no Financed Vehicle securing any Designated
Receivable has been released from the Lien of the related Receivable in whole or
in part.

 

- 5 -



--------------------------------------------------------------------------------

(g) No Waiver. Since the applicable Cutoff Date, no provision of any Designated
Receivable has been waived, altered or modified in any respect.

(h) No Amendments. Since the applicable Cutoff Date, no Designated Receivable
has been amended or otherwise modified such that the total number of the
Obligor’s Scheduled Payments is increased or the Starting Receivable Balance
thereof is increased, and prior to the applicable Cutoff Date, no Designated
Receivable has been amended or restructured for credit reasons, unless it was
amended or restructured at least 12 months prior to the applicable Cutoff Date,
it is not owed by an Obligor that is the subject of a bankruptcy or insolvency
proceeding and since its amendment or restructuring it has not been greater than
60 days past due (measured from the date of any Scheduled Payment).

(i) No Defenses. No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any Designated Receivable.

(j) No Liens. There are, to NFC’s knowledge, no Liens or claims that have been
filed for work, labor or materials affecting any Financed Vehicle relating to
any Designated Receivable that are or may be prior to, or equal or coordinate
with, the security interest in each Financed Vehicle granted by the Designated
Receivable (except for Permitted Liens).

(k) No Default. There has been no default, breach, violation or event permitting
acceleration under the terms of any Designated Receivable, and no event has
occurred and is continuing that with notice or the lapse of time would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Designated Receivable, and NFC has not waived any of the
foregoing, in each case except for payments on any Designated Receivables which
are not more than 60 days past due (measured from the date of any Scheduled
Payment) as of the applicable Cutoff Date, or with respect to any Eligible
Restructured Receivable, no such event has occurred since the date of its
amendment or restructuring.

(l) Insurance. Each Obligor on a Designated Receivable is required to maintain a
physical damage insurance policy for each Financed Vehicle of the type that NFC
requires in accordance with its customary underwriting standards for the
purchase of truck, bus and trailer receivables, unless NFC has in accordance
with its customary procedures permitted an Obligor to self-insure such Financed
Vehicle.

(m) Lawful Assignment. No Designated Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful the sale,
transfer and assignment of such Designated Receivable under this Agreement or
any Further Transfer and Servicing Agreements.

(n) All Filings Made. All filings necessary under the UCC in any jurisdiction to
give NFRRC a first priority perfected security or ownership interest in the
Designated Receivables and the Related Security (to the extent such Related
Security constitutes Code Collateral) have been made, and the Designated
Receivables constitute Code Collateral.

(o) One Original. There is only one original executed copy of each Designated
Receivable.

 

- 6 -



--------------------------------------------------------------------------------

(p) No Documents or Instruments; Etc. No Designated Receivable, or constituent
part thereof, constitutes a “negotiable instrument” or “negotiable document of
title” (as such terms are used in the UCC), each Designated Receivable is an
“account” or “tangible chattel paper” within the meaning of Section 9-102 of the
UCC.

(q) Maturity of Receivables. Each Designated Receivable has an original term to
maturity of not less than 6 months and not greater than 84 months and, as of the
applicable Cutoff Date, had a remaining term to maturity of not less than 6
months and not greater than 84 months.

(r) Scheduled Payments; Delinquency. As of the Initial Cutoff Date, each
Designated Receivable being purchased on the Closing Date had a first scheduled
payment that was due on or before November 30, 2007; as of the applicable Cutoff
Date, each Designated Receivable being purchased during the Funding Period had
or will have a first scheduled payment that was due on or before the last day of
the Monthly Period next following the Monthly Period in which such Cutoff Date
occurs; as of the applicable Cutoff Date, no Designated Receivable had or will
have a payment that was more than 60 days past due, or with respect to any
Eligible Restructured Receivable, has not had a payment more than 60 days past
due since the date of its amendment or restructuring; and as of the related
Purchase Date, no Designated Receivable had or will have a final scheduled
payment that is due later than February 28, 2015.

(s) Vehicles. Each Financed Vehicle to which a Designated Receivable relates was
a new or used medium or heavy duty truck, truck chassis, bus or trailer at the
time the related Obligor executed the Retail Note.

(t) Origin. Each Designated Receivable was originated in the United States and
is payable in U.S. Dollars.

(u) Starting Receivable Balance. The Starting Receivable Balance of each
Designated Receivable as of its applicable Cutoff Date shall be $1,000 or more.

(v) Concentration. After giving effect to the transfer of such Designated
Receivables to the Trust under the Further Transfer and Servicing Agreement,
(i) the aggregate Starting Receivable Balance of all Receivables from a single
Obligor shall not exceed 2.00% of the Aggregate Starting Receivable Balance,
(ii) the aggregate Starting Receivable Balance of all Receivables having a
remaining term in excess of 72 months as of the applicable Cutoff Date shall not
exceed 10.00% of the Aggregate Starting Receivables Balance, (iii) the weighted
average remaining maturity of the Designated Receivables shall not be greater
than 58 months, (iv) the aggregate Starting Receivables Balance of all
Receivables not originated by NFC or one of its Affiliates shall not exceed
3.00% of the Aggregate Starting Receivables Balance, (v) the aggregate Starting
Receivables Balance for all Receivables that are Eligible Restructured
Receivables shall not exceed 5.00% of the Aggregate Starting Receivables
Balance, (vi) the aggregate Starting Receivables Balance of all Receivables
secured by used vehicles does not exceed 22.00% of the Aggregate Starting
Receivables Balance and (vii) the aggregate Starting Receivables Balance of all
Receivables owed by Non-Fleet Obligors does not exceed 22.00% of the Aggregate
Starting Receivables Balance.

 

- 7 -



--------------------------------------------------------------------------------

(w) Selection Criteria. The Designated Receivables were selected on a random
basis from all receivables satisfying the selection criteria described herein,
and no selection procedures believed to be adverse to NFRRC or to holders of the
Securities issued under the Further Transfer and Servicing Agreements were
utilized in selecting the Designated Receivables from those receivables of NFC
and Truck Retail Instalment Paper Corp., its wholly owned subsidiary, which meet
the selection criteria under this Agreement.

(x) Minimum APR. As of the Initial Cutoff Date, each Initial Receivable has an
Annual Percentage Rate of not less than 5.50% and, as of the applicable
Subsequent Cutoff Date, each Subsequent Receivable transferred after the Closing
Date shall have an Annual Percentage Rate of not less than 5.50%.

(y) Weighted Average APR. After giving effect to the transfer of such Designated
Receivables to the Trust under the Further Transfer and Servicing Agreement, the
Weighted Average APR of all Designated Receivables transferred to the Trust
shall not be less than 8.00%.

(z) No Government Contracts. No Obligor under any of the Designated Receivables
is a governmental authority of the United States or any state or political
subdivision thereof.

SECTION 3.02 Additional Representations and Warranties of NFC. NFC hereby
represents and warrants to NFRRC as of each Purchase Date and as of the related
Closing Date under the Further Transfer and Servicing Agreements, in its
capacity as the seller of the Designated Receivables hereunder, that:

(a) Organization and Good Standing. NFC has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire and own the Designated Receivables.

(b) Due Qualification. NFC is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires or shall require such qualification.

(c) Power and Authority. NFC has the power and authority to execute and deliver
this Agreement and to carry out its terms; NFC has full power and authority to
sell and assign the Designated Receivables and the Related Security to NFRRC,
and has duly authorized such sale and assignment to NFRRC by all necessary
corporate action; and the execution, delivery and performance of this Agreement
have been duly authorized by NFC by all necessary corporate action.

(d) Valid Sale; Binding Obligation. This Agreement, together with each
applicable PA Assignment, constitute a valid sale, transfer and assignment of
such Designated Receivables and Related Security, enforceable against creditors
of and purchasers from NFC. This Agreement, together with the applicable PA
Assignment, when duly executed and

 

- 8 -



--------------------------------------------------------------------------------

delivered, shall (upon satisfaction of the conditions set forth in
Section 4.02(b) hereof relating to such Designated Receivables) constitute a
legal, valid and binding obligation of NFC enforceable against NFC in accordance
with its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(e) No Violation. The execution, delivery, performance and consummation of the
transactions contemplated by this Agreement and each PA Assignment, and the
fulfillment of the terms of this Agreement and each PA Assignment shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
certificate of incorporation or by-laws of NFC, or any indenture, agreement,
mortgage, deed of trust or other instrument to which NFC is a party or by which
it is bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than this Agreement, any PA Assignment
or any Further Transfer and Servicing Agreement), or violate any law or any
order, rule or regulation applicable to NFC of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over NFC or any of its properties that would
reasonably be expected to have a Material Adverse Effect with respect to NFC.

(f) No Proceedings. There are no proceedings or investigations pending or, to
NFC’s knowledge, threatened, before any court, regulatory body, administrative
agency or other tribunal or governmental instrumentality having jurisdiction
over NFC or its properties (i) asserting the invalidity of this Agreement or any
PA Assignment, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any PA Assignment, or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by NFC of its obligations under, or the validity or
enforceability of, this Agreement or any PA Assignment.

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by NFC of this Agreement or any PA
Assignment or the consummation by NFC of the transactions contemplated hereby or
thereby except as expressly contemplated herein or therein.

(h) ERISA. No notice of a Lien arising under Title I or Title IV of ERISA has
been filed against, or otherwise affects the assets of NFC.

(i) Solvency. NFC is, and after giving effect to the transactions contemplated
to occur on such date will be, solvent.

(j) Investment Company Act. NFC is not, and is not controlled by, an “investment
company” within the meaning of, and is not required to register as an
“investment company” under, the Investment Company Act.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 3.03 Representations and Warranties of NFRRC. NFRRC hereby represents
and warrants to NFC as of each Purchase Date:

(a) Organization and Good Standing. NFRRC has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire and own the Designated Receivables.

(b) Due Qualification. NFRRC is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualification.

(c) Power and Authority. NFRRC has the power and authority to execute and
deliver this Agreement and to carry out its terms and the execution, delivery
and performance of this Agreement have been duly authorized by NFRRC by all
necessary corporate action.

(d) No Violation. The execution, delivery, performance and consummation by NFRRC
of the transactions contemplated by this Agreement and the fulfillment of the
terms of this Agreement shall not conflict with, result in any breach of any of
the terms and provisions of or constitute (with or without notice or lapse of
time) a default under, the certificate of incorporation or by-laws of NFRRC, or
any indenture, agreement, mortgage, deed of trust or other instrument to which
NFRRC is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument (other than this Agreement, any PA
Assignment or any Further Transfer and Servicing Agreement), or violate any law
or any order, rule or regulation applicable to NFRRC of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over NFRRC or any of its properties that
would reasonably be expected to have a Material Adverse Effect with respect to
NFRRC.

(e) No Proceedings. There are no proceedings or, to NFRRC’s knowledge,
investigations pending or, to NFRRC’s knowledge, threatened, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over NFRRC or its properties (i) asserting
the invalidity of this Agreement or any PA Assignment, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by NFRRC of its obligations under, or the validity or
enforceability of, this Agreement or any PA Assignment.

(f) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of NFRRC enforceable against NFRRC in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

 

- 10 -



--------------------------------------------------------------------------------

(g) No Consent. No permit, consent, approval or authorization of, or declaration
to or filing with, any governmental authority is required in connection with the
execution, delivery and performance by NFRRC of this Agreement, or the
consummation by NFRRC of the transactions contemplated hereby except as
expressly contemplated herein.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to Obligation of NFRRC. The obligation of NFRRC to
purchase Designated Receivables and the Related Security hereunder on any
Purchase Date is subject to the satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
NFC in Section 3.01 regarding such Designated Receivables and the Related
Security being transferred on such Purchase Date, and the representations and
warranties of NFC in Section 3.02, shall be true and correct as of such Purchase
Date (or if specified as applying to some other date, as of such date), with the
same effect as if then made, and NFC shall have performed all obligations to be
performed by it hereunder on or prior to such Purchase Date.

(b) No Repurchase Event. No Repurchase Event (as defined in Section 5.04 below)
shall have occurred on or prior to such Purchase Date with respect to any of
such Designated Receivables.

(c) Computer Files Marked. NFC shall, at its own expense, on or prior to such
Purchase Date, (i) indicate in its computer files created in connection with
such Designated Receivables that such Designated Receivables have been sold by
NFC to NFRRC pursuant to this Agreement and the related PA Assignment by NFC and
(ii) deliver to NFRRC the Composite Schedule of Retail Notes certified by an
officer of NFC to be true, correct and complete (as supplemented by the
schedules to the related Subsequent Transfer PA Assignment).

(d) Documents to Be Delivered by NFC.

(i) The PA Assignment. On such Purchase Date, NFC shall execute and deliver to
NFRRC the applicable PA Assignment of the Designated Receivables and the Related
Security.

(ii) Evidence of UCC Filing. On or prior to such Purchase Date, NFC shall record
and file, at its own expense, a UCC-1 financing statement in each jurisdiction
in which required by applicable law, naming NFC as seller or debtor, naming
NFRRC as purchaser or secured party, naming such Designated Receivables and
Related Security as collateral, meeting the requirements of the laws of each
such jurisdiction and in such manner as is necessary to perfect under the UCC
the sale, transfer, assignment and conveyance of such Designated Receivables and
the Related Security (to the extent such Related Security constitutes Code
Collateral) to NFRRC. NFC shall deliver a file-stamped copy, or other evidence
satisfactory to NFRRC of such filing, to NFRRC on or prior to such Purchase
Date.

 

- 11 -



--------------------------------------------------------------------------------

(iii) Other Documents. On such Purchase Date, NFC shall provide such other
documents as NFRRC may reasonably request.

(e) Funding Period. The Funding Period shall not have terminated.

(f) Other Transactions. The related transactions contemplated by the Further
Transfer and Servicing Agreements shall be consummated on or prior to the
related Purchase Date (and all conditions precedent thereto shall be satisfied)
to the extent that such transactions are intended to be substantially
contemporaneous with the transactions hereunder.

SECTION 4.02 Conditions To Obligation of NFC. The obligation of NFC to sell the
Designated Receivables to NFRRC hereunder on any Purchase Date is subject to the
satisfaction of the following conditions:

(a) Representations and Warranties True. The representations and warranties of
NFRRC hereunder shall be true and correct as of such Purchase Date, with the
same effect as of then made, and NFRRC shall have performed all obligations to
be performed by it hereunder on or prior to such Purchase Date.

(b) Purchase Price. On each Purchase Date, NFRRC shall pay to NFC the Purchase
Price, payable on such date as provided in Section 2.02 of this Agreement.

ARTICLE V

ADDITIONAL AGREEMENTS

NFC agrees with NFRRC as follows:

SECTION 5.01 Conflicts With Further Transfer and Servicing Agreements. To the
extent that any provision of Sections 5.02 through 5.04 of this Agreement
conflicts with any provision of the Further Transfer and Servicing Agreements,
the Further Transfer and Servicing Agreements shall govern.

SECTION 5.02 Protection of Title.

(a) Filings. NFC shall prepare and file such financing statements and cause to
be prepared and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of NFRRC under this Agreement in the Designated Receivables
and the Related Security, and hereby authorizes NFRRC (and the Indenture
Trustee) to file any such financing statements or continuation statements
relating to all or any part thereof. NFC shall deliver (or cause to be
delivered) to NFRRC, the Indenture Trustee and the Agent file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing.

(b) Name Change. NFC shall not change its name, identity or corporate structure
in any manner that would, could or might make any financing statement or
continuation statement filed by NFC in accordance with Section 5.02(a) seriously
misleading within the meaning of Section 9-506, 9-507 or 9-508 of the UCC or
otherwise affect the priority of NFRRC’s security interest as a result of
Section 9-326 of the UCC, unless it shall have given

 

- 12 -



--------------------------------------------------------------------------------

NFRRC, the Indenture Trustee and the Agent at least 60 days prior written notice
thereof and shall file such financing statements or amendments as may be
necessary to continue the first priority perfection of NFRRC’s security interest
in the Designated Receivables and the Related Security (to the extent such
Related Security constitutes Code Collateral) and, if requested at such time,
delivered to NFRRC, the Indenture Trustee and the Agent, an Opinion of Counsel
as to certain UCC matters in form and substance substantially similar to the
opinion given on the Closing Date.

(c) Jurisdiction of Formation; Maintenance of Offices. NFC shall give NFRRC, the
Indenture Trustee and the Agent at least 60 days prior written notice of any
change in its jurisdiction of formation and shall file such financing statements
or amendments as may be necessary to continue the perfection of NFRRC’s security
interest in the Designated Receivables and the Related Security. NFC shall at
all times maintain each office from which it services Designated Receivables and
its jurisdiction of formation within the United States of America.

SECTION 5.03 Other Liens or Interests. Except for the conveyances hereunder and
as contemplated by the Further Transfer and Servicing Agreements, NFC shall not
sell, pledge, assign or transfer the Designated Receivables or the Related
Security to any other Person, or grant, create, incur, assume or suffer to exist
any Lien (except any Permitted Lien) on any interest therein, and NFC shall
defend the right, title and interest of NFRRC in, to and under the Designated
Receivables and Related Security against all claims of third parties claiming
through or under NFC.

SECTION 5.04 Repurchase Events. By its execution of the Further Transfer and
Servicing Agreements to which it is a party, NFC shall be deemed to acknowledge
the assignment by NFRRC of such of its right, title and interest in, to and
under this Agreement to the Subsequent Transferee as shall be provided in the
Further Transfer and Servicing Agreements. NFC hereby covenants and agrees with
NFRRC for the benefit of NFRRC and the Interested Parties, that (A) in the event
of (i) a breach of any of NFC’s representations and warranties contained in
Section 3.01 hereof with respect to any Designated Receivable (and, with respect
to Section 3.01(j) hereof, irrespective of any limitation regarding knowledge of
NFC) or (ii) a breach by NFC of Section 5.03 hereof with respect to any
Designated Receivable, which breach materially and adversely affects the value,
validity, enforceability or collectibility of any Designated Receivable or the
rights, remedies or interests (including security interests) of the Financial
Parties in such Designated Receivable, or (B) if at any time NFRRC or the
Subsequent Transferee is required to obtain a license pursuant to Article 11-B
of the New York Banking Law and such entity has failed to obtain such license
and such failure adversely affects the interest of NFRRC (or the interest of any
Financial Party) (each breach or circumstance described in preceding clause
(A) or (B), a “Repurchase Event”) unless, in any such case, such breach shall
have been cured in all material respects or such license shall have been
obtained, as applicable, as of the second Accounting Date following NFC’s
discovery or its receipt of notice of breach or the existence of such
circumstance (or, at NFC’s election, the first Accounting Date following such
discovery), NFC will repurchase the Designated Receivable or, in the case of
preceding clause (B), all Designated Receivables affected by the failure to
obtain such license, from the Subsequent Transferee (if the Subsequent
Transferee is then the Owner of such Designated Receivable) on the related
Distribution Date for an amount equal to the Warranty Payment (which amount
shall be deposited by NFC directly into the Collection Account on the Transfer

 

- 13 -



--------------------------------------------------------------------------------

Date for the related Distribution Date), without further notice from NFRRC
hereunder. Upon the occurrence of a Repurchase Event with respect to one or more
Designated Receivables for which NFRRC is the Owner, NFC agrees to repurchase
such Designated Receivable from NFRRC for an amount and upon the same terms as
NFC would be obligated to repurchase such Designated Receivables from the
Subsequent Transferee if the Subsequent Transferee was then the Owner thereof,
and upon payment of such amount, NFC shall have such rights with respect to such
Designated Receivables as if NFC had purchased such Designated Receivable from
the Subsequent Transferee as the Owner thereof. It is understood and agreed that
the obligation of NFC to repurchase any Designated Receivable pursuant to this
Section 5.04 shall, if such obligation is fulfilled, constitute the sole remedy
against NFC for such breach available to NFRRC or any Interested Party.

SECTION 5.05 Indemnification. NFC shall indemnify NFRRC for any liability as a
result of the failure of a Designated Receivable to be originated in compliance
with all requirements of law and for any breach of any of its representations
and warranties contained herein. This indemnity obligation shall be in addition
to any obligation that NFC may otherwise have.

SECTION 5.06 Further Assignments. NFC acknowledges that NFRRC shall, pursuant to
the Further Transfer and Servicing Agreements, sell the Designated Receivables
and the Related Security to the Subsequent Transferee and assign its rights
hereunder to the Subsequent Transferee, subject to the terms and conditions of
the Further Transfer and Servicing Agreements, and that the Subsequent
Transferee may in turn further pledge, assign or transfer its rights in the
Designated Receivables, the Related Security and this Agreement to the Indenture
Trustee, for the benefit of the Financial Parties. NFC further acknowledges that
NFRRC may assign its rights under the Servicing Agreement to the Subsequent
Transferee and that the Subsequent Transferee may in turn pledge, assign or
transfer its rights in the Servicing Agreement to the Indenture Trustee, for the
benefit of the Financial Parties.

SECTION 5.07 Pre-Closing Collections. Within two Business Days after each
Purchase Date, NFC shall transfer to the account or accounts designated by NFRRC
(or by the Subsequent Transferee under the Further Transfer and Servicing
Agreements) all collections (from whatever source) on or with respect to the
Designated Receivables and the Related Security conveyed by NFC to NFRRC on such
Purchase Date pursuant to Section 2.01.

SECTION 5.08 Limitation on Transfer of International Purchase Obligations. NFRRC
acknowledges and agrees that the rights pursuant to the International Purchase
Obligations are personal to NFC, and only the proceeds of such rights have been
assigned to NFRRC. NFRRC is not and is not intended to be a third-party
beneficiary of such rights and, accordingly, such rights will not be exercisable
by, enforceable by or for the benefit of, or preserved for the benefit of,
NFRRC, the Issuer, the Owner Trustee or the Indenture Trustee.

SECTION 5.09 Sale Treatment. NFC intends to treat each transfer and assignment
described herein as a sale for accounting and tax purposes.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.01 Amendment.

(a) This Agreement may be amended from time to time (subject to any expressly
applicable amendment provision of the Further Transfer and Servicing Agreements)
by a written amendment duly executed and delivered by NFC and NFRRC; provided,
however, that this Agreement may not be amended unless such amendment is in
accordance with the provisions of Section 5.01 of the Pooling Agreement as if
such Section 5.01 were contained herein and were applicable to this Agreement.

(b) Notwithstanding any other provision of this Agreement, if the consent of the
Swap Counterparty is required pursuant to the Swap Counterparty Rights Agreement
to amend this Agreement, any such purported amendment shall be null and void ab
initio unless the Swap Counterparty consents in writing to such amendment.

SECTION 6.02 Survival; Termination. This Agreement shall create and constitute
the continuing obligations of the parties hereto and shall remain in full force
and effect until terminated in accordance with its terms; provided, however,
that this Section 6.02 and the rights and remedies with respect to Section 6.14
shall be continuing and shall survive any termination of this Agreement. This
Agreement may be terminated by NFC and NFRRC at any time following the
termination of the Further Transfer and Servicing Agreements in accordance with
their respective terms.

SECTION 6.03 Notices. All demands, notices and communications under this
Agreement shall be delivered as specified in Appendix B to the Pooling
Agreement.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 6.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement and each PA Assignment shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict provision or
rule (whether of the State of Illinois or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Illinois.

SECTION 6.05 Waivers. No failure or delay on the part of NFRRC (or the Indenture
Trustee or the Agent) in exercising any power, right or remedy under this
Agreement or any PA Assignment shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.

SECTION 6.06 Costs and Expenses. NFC agrees to pay all reasonable out-of-pocket
costs and expenses of NFRRC and its assigns, including fees and expenses of
counsel, in connection with the perfection as against third parties of NFRRC’s
right, title and interest in, to and under the Designated Receivables and
Related Security and the enforcement of any obligation of NFC hereunder.

SECTION 6.07 Confidential Information. NFRRC agrees that it shall neither use
nor disclose to any person the names and addresses of the Obligors, except in
connection with the enforcement of NFRRC’s rights hereunder, under the
Designated Receivables, under the Further Transfer and Servicing Agreements or
as required by law.

SECTION 6.08 Headings. The various headings in this Agreement are for purposes
of reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 6.09 Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6.10 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed enforceable to the fullest extent permitted, and if not so
permitted, shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of any Securities or
rights of the holders thereof.

SECTION 6.11 Further Assurances. NFC and NFRRC agree to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the other more fully to effect the purposes
of this Agreement, including the preparation of any financing statements or
continuation statements relating to the Designated Receivables and Related
Security for filing under the provisions of the UCC of any applicable
jurisdiction.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 6.12 Assignment; Third-Party Beneficiaries. NFC may not assign any of
its rights or obligations hereunder or any interest herein without the prior
written consent of NFRRC and the Agent. NFRRC may not assign any of its rights
or obligations hereunder or any interest herein without the prior written
consent of NFC and the Agent; provided, however, that each of the transactions
contemplated in Section 5.06 may be consummated without the further consent of
any Person. NFC and NFRRC agree that the each of the Indenture Trustee and the
Agent (for the benefit of the Noteholders) is an express third-party beneficiary
with respect to this Agreement and, as such, shall have the right to enforce
this Agreement and to exercise directly all of NFRRC’s rights and remedies under
this Agreement (including, without limitation, the right to give or withhold any
consents or approvals of NFRRC to be given or withheld hereunder). The Swap
Counterparty shall be a third-party beneficiary to this Agreement only to the
extent that it has rights specified herein or rights with respect to this
Agreement specified in the Swap Counterparty Rights Agreement. Except as
otherwise expressly provided in this Agreement, no other Person shall have any
right or obligation hereunder.

SECTION 6.13 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived, or supplemented except as provided herein.

SECTION 6.14 No Petition Covenants. Notwithstanding any prior termination of
this Agreement, NFC shall not, prior to the date which is one year and one day
after the final distribution with respect to the Securities, acquiesce, petition
or otherwise invoke or cause any Person to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
NFRRC or the Issuer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of NFRRC or the Issuer or any substantial
part of its property, or ordering the winding up or liquidation of the affairs
of NFRRC or the Issuer.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 6.15 MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

* * * * *

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date and year
first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President, Chief Financial Officer
and Treasure NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President, Chief Financial Officer
and Treasure



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INITIAL PA ASSIGNMENT

As of November 28, 2007, for value received, in accordance with the Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), between
Navistar Financial Corporation, a Delaware corporation (“NFC”), and Navistar
Financial Retail Receivables Corporation, a Delaware corporation (“NFRRC”), NFC
does hereby sell, assign, transfer and otherwise convey unto NFRRC, without
recourse (except as provided in Section 5.04 of the Purchase Agreement), all
right, title and interest of NFC in, to and under, the Retail Notes identified
on the Schedule of Retail Notes attached hereto having an aggregate Starting
Receivable Balance of $414,295,534.82 (the “Designated Receivables”) and the
Related Security associated with the Designated Receivables;

The foregoing sale does not constitute and is not intended to result in any
assumption by NFRRC of any obligation of the undersigned to the Obligors,
Dealers, insurers or any other Person in connection with the Designated
Receivables, the agreements with Dealers, any Insurance Policies or any
agreement or instrument relating to any of them.

This PA Assignment is made pursuant to and upon the representations, warranties
and agreements on the part of the undersigned contained in the Purchase
Agreement and is to be governed by the Purchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.

* * * * *

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this PA Assignment to be duly
executed as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBSEQUENT TRANSFER PA ASSIGNMENT

As of             , 200    , for value received, in accordance with the Purchase
Agreement, dated as of November 28, 2007 (the “Purchase Agreement”), between
Navistar Financial Corporation, a Delaware corporation (“NFC”), and Navistar
Financial Retail Receivables Corporation, a Delaware corporation (“NFRRC”), NFC
does hereby sell, assign, transfer and otherwise convey unto NFRRC, without
recourse, all right, title and interest of NFC in, to and under, the Retail
Notes identified on the Schedule of Retail Notes attached hereto having an
aggregate Starting Receivable Balance of $             (the “Designated
Receivables”) and the Related Security associated with the Designated
Receivables;

The foregoing sale does not constitute and is not intended to result in any
assumption by NFRRC of any obligation of the undersigned to the Obligors,
Dealers, insurers or any other Person in connection with the Designated
Receivables, the agreements with Dealers, any Insurance Policies or any
agreement or instrument relating to any of them.

This Subsequent Transfer PA Assignment is made pursuant to and upon the
representations, warranties and agreements on the part of the undersigned
contained in the Purchase Agreement and is to be governed by the Purchase
Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement.

* * * * *

 

B- 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Subsequent Transfer PA
Assignment to be duly executed as of the day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION By:  

 

Name:   Title:  

 

B- 2